DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-05-2022 is being considered by the examiner.
The EPO opinion retrieved form the Global Dossier is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

At least claim 1 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “determining preset values of additional body parameters of the driver based on the driver's height”. The language as stated does not distinctly define what is meant by “determining preset values of additional body parameters of the driver based on the driver's height” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “determining preset values of additional body parameters of the driver based on the driver's height” will be interpreted as “physical proportions of the driver”.

At least claim 1 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “additional body parameters is interpreted as determine the physical proportions”. The language as stated does not distinctly define what is meant by “additional body parameters is interpreted as determine the physical proportions” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “additional body parameters is interpreted as determine the physical proportions” will be interpreted as “physical proportions of the driver”.

At least claim 4 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “each of the preset values of the additional body parameters of the driver is determined by multiplying the driver's height with a corresponding first proportionality factor”. The language as stated does not distinctly define what is meant by “each of the preset values of the additional body parameters of the driver is determined by multiplying the driver's height with a corresponding first proportionality factor” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “each of the preset values of the additional body parameters of the driver is determined by multiplying the driver's height with a corresponding first proportionality factor” will be interpreted as “physical proportions of the driver”.

Claim 5 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “each corresponding first proportionality factor is set to be greater than the corresponding second proportionality factor”. The language as stated does not distinctly define what is meant by “each corresponding first proportionality factor is set to be greater than the corresponding second proportionality factor” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “each corresponding first proportionality factor is set to be greater than the corresponding second proportionality factor” will be interpreted as “conversion ratio”.

At least claim 9 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “each of the preset values of the additional body parameters of the driver is greater than the corresponding updated value of the additional body parameters of the driver”. The language as stated does not distinctly define what is meant by “each of the preset values of the additional body parameters of the driver is greater than the corresponding updated value of the additional body parameters of the driver” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “each of the preset values of the additional body parameters of the driver is greater than the corresponding updated value of the additional body parameters of the driver” will be interpreted as “more in terms of a greater value of the values themselves, or more as in a greater number of values”.

The term “optimize the driver's arm posture” in at least claim 16 is a relative term which renders the claim indefinite. The term “optimize the driver's arm posture” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of the official correspondence below, “optimize the driver's arm posture” will be interpreted as “adjusting the steering wheel for steering the steering wheel”.

Claims 2-3, 6-8, 10-15, and 17-20 are rejected due to their dependence upon a rejected claim.

Examiners Note: Math/Design Choice
In regards to [math]: Because, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving dimension and orientation, as shown by the prior art (also calculating dimension, angles, conversion rates). Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of a skilled practitioner. The math recited/claimed in claims 12-16, in the absence of an unanticipated benefit resulting in an improvement to the art, is a design choice and one of many means to the end for the skilled practitioner.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (WO 2019182604 A1).

REGARDING CLAIM 1, as best understood, Lund discloses, acquiring a driver's height from a detection device of a vehicle (Lund: [ABS] ...the parking camera of the vehicle is used to take two photographs of the driver at two different times to determine the physical proportions of the driver. The apparatus converts the drivers proportions into seat position settings and automatically adjusts the vehicle seat to fit the driver by activating electronic motors to change the seat position settings; [FIG. 1 & 2]); determining preset values of additional body parameters of the driver based on the driver's height (Lund: [ABS ... determine the physical proportions of the driver…converts the drivers proportions into seat position settings; [FIG. 1 & 2]) and calculating a position for entry using the driver's height and the preset values of the additional body parameters of the driver (Lund: ) [0004] ...automatically adjusting the settings of a driver’s seat before the driver enters the vehicle, based on the physical proportions of the driver…; and adjusting the equipment comprising a driver's seat to the position for entry so as to facilitate the driver to enter the vehicle and sit on the seat (Lund: [0004] ...automatically adjusting the settings of a driver’s seat before the driver enters the vehicle, based on the physical proportions of the driver…).
Lund does not explicitly recite the terminology "preset values of additional body parameters". However, Lund discloses "determine the physical proportions of the driver…converts the drivers proportions into seat position settings", which is interpreted as an analogous teaching.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Lund to include physical proportions. One of ordinary skill in the art would have been motivated to make this modification in order to reduce or eliminate the time and effort of a driver to set seat position settings of the driver’s seat.

REGARDING CLAIM 4, as best understood, Lund remains as applied above to claim 1 and further, Lund also discloses, each of the preset values of the additional body parameters of the driver is determined by multiplying the driver's height with a corresponding first proportionality factor (Lund: [ABS] ... determine the physical proportions of the driver…converts the drivers proportions into seat position settings; [FIG. 1 & 2]), wherein each corresponding first proportionality factor is derived from a corresponding second proportionality factor that is determined based on ergonomic data (Lund: [ABS] ... determine the physical proportions of the driver…converts the drivers proportions into seat position settings; [FIG. 1 & 2]).

REGARDING CLAIM 6, as best understood, Lund remains as applied above to claim 1 and further, Lund also discloses, acquiring updated values of the additional body parameters of the driver from the detection device of the vehicle and calculating a position for driving using the driver's height and the updated values of the additional body parameters of the driver; and adjusting the seat from the position for entry to the position for driving so as to optimize the driver's driving posture sitting on the seat (Lund: [ABS] ... determine the physical proportions of the driver…converts the drivers proportions into seat position settings; [FIG. 1 & 2]).
In this case, because the driver assessment is performed with every approach, this is interpreted as “updating”.

REGARDING CLAIM 18, as best understood, Lund remains as applied above to claim 1 and further, Lund also discloses, a processor; and a memory configured to store executable instructions that, when executed by the processor, cause the processor to perform the method according to claim 1 (Lund: [0013] In another exemplary embodiment of the present invention, a non-transitory computer-readable medium is encoded with a computer program that performs the above- described method. Common forms of non-transitory computer-readable media include, for example, a floppy disk, a flexible disk, hard disk, magnetic tape, or any other magnetic medium, a CD-ROM, any other optical medium, punch cards, paper tape, any other physical medium with patterns of holes, a RAM, a PROM, an EPROM, a FLASH-EPROM, any other memory chip or cartridge, or any other medium from which a computer can read.).

Claim(s) 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (WO 2019182604 A1) as applied to claim 1 above, and further in view of Kaiser (DE 102007046270 A1).

REGARDING CLAIM 2, as best understood, Lund remains as applied above to claim 1, and further, Lund discloses imaging a driver approaching the vehicle and determining body dimensions. Lund does not explicitly disclose “acquiring a first 3D depth image of the driver from a first camera of the detection device; and determining the driver's height based on the first 3D depth image”.
However, in the same field of endeavor, Kaiser discloses, “[0037] The measuring device can be any device for detecting light and color values in the visible as well as in the non-visible wavelength range, for example a camera with which depth values can also be detected; [0033] The biometric features of a person are body features such as, for example, the body size, the size of body files or facial features, for example, the eye distance, the distance between the mouth and the nose or other features of the face”, for the benefit of obtaining drive body size to make adjustments for comfortable and safe driving posture.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Lund to include 3D imaging taught by Kaiser. One of ordinary skill in the art would have been motivated to make this modification in order to obtaining drive body size to make adjustments for comfortable and safe driving posture.

REGARDING CLAIM 8, as best understood, Lund remains as applied above to claim 6, and further, Lund discloses adjusting a seat before driver entry. Lund does not explicitly disclose “the position for entry is configured to be lower than and backward relative to the position for driving”.
However, in the same field of endeavor, Kaiser discloses, “[0017] ...the seat entry position of the driver's seat…”; “[0024] The Entry position of the driver's seat is for easier boarding in the vehicle.”; “[0039] ...the driver's seat moves into one for this person 2 comfortable entry position.”, for the benefit of easier boarding into a vehicle.
Kaiser does not explicitly recite the terminology “the position for entry is configured to be lower than and backward relative to the position for driving”. However, Kaiser discloses a seat adjusting for “comfortable” and “easier” entry. Which reads on the claimed limitation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Lund to include automatic seat adjustments for easy and comfortable entry taught by Kaiser. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate easier boarding into a vehicle.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lund (WO 2019182604 A1) in view of Kaiser (DE 102007046270 A1) as applied to claim 2 above, and further in view of Qu (CN 110843614 A).

REGARDING CLAIM 3, as best understood, Lund in view of Kaiser remains as applied above to claim 2, and further, Lund in view of Kaiser does not explicitly disclose “the driver's height can be acquired by determining an upper body height of the driver that exceeds the first camera's height based on the first 3D depth image and summing the upper body height of the driver and the first camera's height”.
However, in the same field of endeavor, Qu discloses, “[0009] ... using data of the camera and radar recording driver or riding people; when the driver or passengers direction into single leg standing, two legs standing vehicle, using image recognition technology and radar ranging to obtain the type information of the corresponding person. as the invention of a car seat self-adaptive adjusting method of a preferred solution, wherein comprising the following steps: obtaining the body type data, it is assumed that a time obtained by measurement distance of the character object and the vehicle is d; the distance d at 1m height corresponding to the height of collecting image in x as the conversion ratio, according to the conversion ratio in the height of the driver image, thigh length, shank length and torso height conversion obtained height h of the character object, thigh length t, leg length s and trunk height b. average value detected for several times until the person object approaching the door cannot continue detection, hypothesis detection to n time, number of all time remember is the sequence S [n], the bulk data is sequence S [n] S[n]/n, the corresponding height of the driver, thigh length, shank length and torso height are denoted as”, for the benefit of adaptively adjusting a car seat, detecting a vehicle body shape data by a camera and a radar, using a pressure sensor to detect pressure on various parts of a driver, and adjusting to match the driver.
Qu does not explicitly recite the terminology "the driver's height can be acquired by determining an upper body height of the driver that exceeds the first camera's height based on the first 3D depth image and summing the upper body height of the driver and the first camera's height". However, Qu does disclose using a conversion ratio for converting measured fragments within a picture. Which reads on the claimed limitation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified Lund to include using a conversion ratio for converting measured fragments within a picture taught by Qu. One of ordinary skill in the art would have been motivated to make this modification in order to adaptively adjusting a car seat, detecting a vehicle body shape data by a camera and a radar, using a pressure sensor to detect pressure on various parts of a driver, and adjusting to match the driver.

Claim(s) 5, 7, 9-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (WO 2019182604 A1) as applied to claims 4, 6, and 18 above, and further in view of Qu (CN 110843614 A).

REGARDING CLAIM 5, as best understood, Lund remains as applied above to claim 4, and further, Lund discloses determining driver proportions. Lund does not explicitly disclose “each corresponding first proportionality factor is set to be greater than the corresponding second proportionality factor”.
However, in the same field of endeavor, Qu discloses, “[0009] ...the distance d at 1m height corresponding to the height of collecting image in x as the conversion ratio, according to the conversion ratio in the height of the driver image, thigh length, shank length and torso height conversion obtained height h of the character object, thigh length t, leg length s and trunk height b. average value detected for several times until the person object approaching the door cannot continue detection, hypothesis detection to n time, number of all time remember is the sequence S [n], the bulk data is sequence S [n] S[n]/n, the corresponding height of the driver, thigh length, shank length and torso height are denoted as...” (motivations addressed, see claim 3 (supra)).
In this case, "x as the conversion ratio" is interpreted as a "proportionality factor".

REGARDING CLAIM 7, as best understood, Lund remains as applied above to claim 6, and further, Lund does not explicitly disclose, “acquiring a second 3D depth image of the driver sitting on the seat by a second camera of the detection device, and determining the updated values of the additional body parameters of the driver based on the second 3D depth image”.
However, in the same field of endeavor, Qu discloses, “[0027] The embodiment adaptive adjusting method is comfort verification, by Jack software task analysis tool comprises real-time rating task, in the gesture capture testing using Evart by capturing the test person mark point to obtain real-time human joint space three-dimensional coordinate data (skeletal tracking technology), the attitude parameters data captured into the Jack software, using the tool of Jack software comprises three-dimensional data and constructing virtual real-time recording the human body by MATLAB software programming of the pose key parameter processing and analysis; present in the existing database theory comfortable pose parameter corresponding to the human body type performing difference comparison judging whether the close to the comfortable pose in theory.... captured human joint space is marked by test point real-time acquisition of three-dimensional coordinate data, then using MATLAB software programming to obtain actual seat 1 and the seat 2 to adjust the actual angle calculation, calculating the average value of the joint angle, minimum value, maximum value and standard difference, performing difference comparison” (motivations addressed, see claim 3 (supra)).
In this case, "obtain real-time human joint space three-dimensional coordinate data (skeletal tracking technology)" is interpreted as "a second 3D depth image of the driver".

REGARDING CLAIM 9, as best understood, Lund remains as applied above to claim 6, and further, Lund does not explicitly disclose, “each of the preset values of the additional body parameters of the driver is greater than the corresponding updated value of the additional body parameters of the driver”.
However, in the same field of endeavor, Qu discloses, “[0027] The embodiment adaptive adjusting method is comfort verification, by Jack software task analysis tool comprises real-time rating task, in the gesture capture testing using Evart by capturing the test person mark point to obtain real-time human joint space three-dimensional coordinate data (skeletal tracking technology), the attitude parameters data captured into the Jack software, using the tool of Jack software comprises three-dimensional data and constructing virtual real-time recording the human body by MATLAB software programming of the pose key parameter processing and analysis; present in the existing database theory comfortable pose parameter corresponding to the human body type performing difference comparison judging whether the close to the comfortable pose in theory.... captured human joint space is marked by test point real-time acquisition of three-dimensional coordinate data, then using MATLAB software programming to obtain actual seat 1 and the seat 2 to adjust the actual angle calculation, calculating the average value of the joint angle, minimum value, maximum value and standard difference, performing difference comparison...” (motivations addressed, see claim 3 (supra)).

REGARDING CLAIM 10, as best understood, Lund remains as applied above to claim 6, and further, Lund does not explicitly disclose, “the additional body parameters of the driver comprises at least one of the driver's torso length and the driver's head length”.
However, in the same field of endeavor, Qu discloses, “[0009] ... using data of the camera and radar recording driver or riding people; when the driver or passengers direction into single leg standing, two legs standing vehicle, using image recognition technology and radar ranging to obtain the type information of the corresponding person. as the invention of a car seat self-adaptive adjusting method of a preferred solution, wherein comprising the following steps: obtaining the body type data, it is assumed that a time obtained by measurement distance of the character object and the vehicle is d; the distance d at 1m height corresponding to the height of collecting image in x as the conversion ratio, according to the conversion ratio in the height of the driver image, thigh length, shank length and torso height conversion obtained height h of the character object, thigh length t, leg length s and trunk height b. average value detected for several times until the person object approaching the door cannot continue detection, hypothesis detection to n time, number of all time remember is the sequence S [n], the bulk data is sequence S [n] S[n]/n, the corresponding height of the driver, thigh length, shank length and torso height are denoted as”; “[0038] In order to verify the comfort of the adaptive adjustment method of this embodiment, a real-time rating task of the Jack software task analysis toolkit was used, and Evart was used to obtain real-time three-dimensional coordinate data of human joint space (captured by tracking technology) in the pose capture test by capturing the marked points of the test subject. ), Import the captured data into the Jack software, use the tool package of the Jack software to record the 3D data of the human body in real time and construct the pose parameters of the virtual person, and process and analyze the key parameters of the pose through MATLAB software programming, and the existing database There are differences in the theoretical comfort posture parameters corresponding to the human body shape to determine whether it is close to the theoretical comfort posture”; “[0043] The matching theoretical comfort posture was found in the software database through the tester's body shape parameters, and the three-dimensional coordinate data of the human joint space was obtained in real time by capturing the testee's marker points, and then the actual passing seat 1 and seat 2 were programmed using MATLAB software. The adjusted actual angle is calculated, and the average, minimum, maximum, and standard deviation of the joint angles are calculated, and the differences are compared...” (motivations addressed, see claim 3 (supra)).

REGARDING CLAIM 11, as best understood, Lund remains as applied above to claim 6, and further, Lund does not explicitly disclose “the position for entry and the position for driving are determined via a same calculation procedure”.
However, in the same field of endeavor, Qu discloses, “[ABS] ...a self-adapting adjusting method and system for car seat... preset posture theoretical vehicle seat, body type data collecting module obtains the type data of the driver or passengers; initialization module according to relative parameter of type data and the preset seat parameters, initialization parameter obtains the setting completion of standard seat posture; the driver or passengers sit on respective seat for a period of time, the sensing module obtains pressure data in the period of time corresponding to the seat surface and the backrest of the seat; adjusting module according to the pressure data collected by the sensing module, automatically adjusting chair seat posture by the standard to correcting seat posture. The beneficial effects of this invention are as follows: this invention can through the camera and radar detecting occupant type data, utilizes the pressure sensor to detect the driver each part bears the pressure, adjusting seat posture is formed matching with the driver” (motivations addressed, see claim 3 (supra)).

REGARDING CLAIM 12, as best understood, Lund in view of Qu remains as applied above to claim 11, and further, Qu also discloses, the calculation procedure comprises using a formula as below: (MATH) where h' represents a height from an intersection point of a seat cushion and a backrest to a floor of the vehicle, A and B represent numerical constants, h_driver represents the driver's height, l_upper represents the driver's torso length, and l_head represents the driver's head length, 0' (theta) represents an angle of the backrest relative to a vertical direction, s_o represents a height from the driver's eyes to the floor which allows a visual field of the driver to meet safety requirements, m_o represents a safety height from the top of the driver's head to a roof of the vehicle which is required for preventing the driver's head from colliding with the roof in normal driving, l_o represents a height from the roof to the floor; optionally, A and B are obtained by performing regression analysis of data from experimentation and design experience (Qu: [0009] ... using data of the camera and radar recording driver or riding people; when the driver or passengers direction into single leg standing, two legs standing vehicle, using image recognition technology and radar ranging to obtain the type information of the corresponding person. as the invention of a car seat self-adaptive adjusting method of a preferred solution, wherein comprising the following steps: obtaining the body type data, it is assumed that a time obtained by measurement distance of the character object and the vehicle is d; the distance d at 1m height corresponding to the height of collecting image in x as the conversion ratio, according to the conversion ratio in the height of the driver image, thigh length, shank length and torso height conversion obtained height h of the character object, thigh length t, leg length s and trunk height b. average value detected for several times until the person object approaching the door cannot continue detection, hypothesis detection to n time, number of all time remember is the sequence S [n], the bulk data is sequence S [n] S[n]/n, the corresponding height of the driver, thigh length, shank length and torso height are denoted as; [0024] ... the actual production should include three-dimensional space dimensions of length, width and depth; [0038] In order to verify the comfort of the adaptive adjustment method of this embodiment, a real-time rating task of the Jack software task analysis toolkit was used, and Evart was used to obtain real-time three-dimensional coordinate data of human joint space (captured by tracking technology) in the pose capture test by capturing the marked points of the test subject. ), Import the captured data into the Jack software, use the tool package of the Jack software to record the 3D data of the human body in real time and construct the pose parameters of the virtual person, and process and analyze the key parameters of the pose through MATLAB software programming, and the existing database There are differences in the theoretical comfort posture parameters corresponding to the human body shape to determine whether it is close to the theoretical comfort posture; [0043] The matching theoretical comfort posture was found in the software database through the tester's body shape parameters, and the three-dimensional coordinate data of the human joint space was obtained in real time by capturing the testee's marker points, and then the actual passing seat 1 and seat 2 were programmed using MATLAB software. The adjusted actual angle is calculated, and the average, minimum, maximum, and standard deviation of the joint angles are calculated, and the differences are compared....).
Qu does not explicitly disclose "the calculation procedure comprises ... analysis of data from experimentation and design experience". However, Qu discloses measurements, conversion ratios, time dependent variables, and the use of math software for completing computations. Which reads on the functionality of the claimed.

REGARDING CLAIM 13, as best understood, Lund in view of Qu remains as applied above to claim 12, and further, Qu also discloses, the calculation procedure comprises using a formula as below: (MATH) where s' represents a horizontal distance from the intersection point of the seat cushion and the backrest to a brake pedal of the vehicle, k1 represents the driver's thigh length, k2 represents the driver's calf length, β represents an angle of the driver's thigh relative to the driver's calf, and h_o represents a height from the brake pedal to the floor when the brake pedal is not pressed(Qu: [0009] ... using data of the camera and radar recording driver or riding people; when the driver or passengers direction into single leg standing, two legs standing vehicle, using image recognition technology and radar ranging to obtain the type information of the corresponding person. as the invention of a car seat self-adaptive adjusting method of a preferred solution, wherein comprising the following steps: obtaining the body type data, it is assumed that a time obtained by measurement distance of the character object and the vehicle is d; the distance d at 1m height corresponding to the height of collecting image in x as the conversion ratio, according to the conversion ratio in the height of the driver image, thigh length, shank length and torso height conversion obtained height h of the character object, thigh length t, leg length s and trunk height b. average value detected for several times until the person object approaching the door cannot continue detection, hypothesis detection to n time, number of all time remember is the sequence S [n], the bulk data is sequence S [n] S[n]/n, the corresponding height of the driver, thigh length, shank length and torso height are denoted as; [0024] ... the actual production should include three-dimensional space dimensions of length, width and depth; [0038] In order to verify the comfort of the adaptive adjustment method of this embodiment, a real-time rating task of the Jack software task analysis toolkit was used, and Evart was used to obtain real-time three-dimensional coordinate data of human joint space (captured by tracking technology) in the pose capture test by capturing the marked points of the test subject. ), Import the captured data into the Jack software, use the tool package of the Jack software to record the 3D data of the human body in real time and construct the pose parameters of the virtual person, and process and analyze the key parameters of the pose through MATLAB software programming, and the existing database There are differences in the theoretical comfort posture parameters corresponding to the human body shape to determine whether it is close to the theoretical comfort posture; [0043] The matching theoretical comfort posture was found in the software database through the tester's body shape parameters, and the three-dimensional coordinate data of the human joint space was obtained in real time by capturing the testee's marker points, and then the actual passing seat 1 and seat 2 were programmed using MATLAB software. The adjusted actual angle is calculated, and the average, minimum, maximum, and standard deviation of the joint angles are calculated, and the differences are compared....).
Qu does not explicitly disclose "[math]". However, Qu discloses measurements, conversion ratios, time dependent variables, and the use of math software for completing computations. Which reads on the functionality of the claimed.

REGARDING CLAIM 14, as best understood, Lund in view of Qu remains as applied above to claim 13, and further, Qu also discloses, the calculation procedure comprises using a formula as below: (MATH) where y' represents an angle of the seat cushion relative to a horizontal direction (Qu: [0009] ... using data of the camera and radar recording driver or riding people; when the driver or passengers direction into single leg standing, two legs standing vehicle, using image recognition technology and radar ranging to obtain the type information of the corresponding person. as the invention of a car seat self-adaptive adjusting method of a preferred solution, wherein comprising the following steps: obtaining the body type data, it is assumed that a time obtained by measurement distance of the character object and the vehicle is d; the distance d at 1m height corresponding to the height of collecting image in x as the conversion ratio, according to the conversion ratio in the height of the driver image, thigh length, shank length and torso height conversion obtained height h of the character object, thigh length t, leg length s and trunk height b. average value detected for several times until the person object approaching the door cannot continue detection, hypothesis detection to n time, number of all time remember is the sequence S [n], the bulk data is sequence S [n] S[n]/n, the corresponding height of the driver, thigh length, shank length and torso height are denoted as; [0010] … backrest angle θ3 = 80 and SgRP reference point height H set seat fixed parameter is the thigh extending length l1, l2 the seat depth and height of the backrest l3; seat preset attitude is defined as G1; [0024] ... the actual production should include three-dimensional space dimensions of length, width and depth; [0038] In order to verify the comfort of the adaptive adjustment method of this embodiment, a real-time rating task of the Jack software task analysis toolkit was used, and Evart was used to obtain real-time three-dimensional coordinate data of human joint space (captured by tracking technology) in the pose capture test by capturing the marked points of the test subject. ), Import the captured data into the Jack software, use the tool package of the Jack software to record the 3D data of the human body in real time and construct the pose parameters of the virtual person, and process and analyze the key parameters of the pose through MATLAB software programming, and the existing database There are differences in the theoretical comfort posture parameters corresponding to the human body shape to determine whether it is close to the theoretical comfort posture; [0043] The matching theoretical comfort posture was found in the software database through the tester's body shape parameters, and the three-dimensional coordinate data of the human joint space was obtained in real time by capturing the testee's marker points, and then the actual passing seat 1 and seat 2 were programmed using MATLAB software. The adjusted actual angle is calculated, and the average, minimum, maximum, and standard deviation of the joint angles are calculated, and the differences are compared....).
Qu does not explicitly disclose "[math]". However, Qu discloses measurements, conversion ratios, time dependent variables, and the use of math software for completing computations. Which reads on the functionality of the claimed.

REGARDING CLAIM 15, as best understood, Lund in view of Qu remains as applied above to claim 14, and further, Qu also discloses, the calculation procedure comprises using a formula as below: (MATH) where φ' represents an angle of a headrest of the seat relative to the backrest, L_o represents the backrest's length, L_upper represents the driver's torso length, l_head represents the driver's head length, 0' (theta) represents the angle of the backrest relative to the vertical direction, and d_o represents a horizontal safety distance from the driver's head to the headrest (Qu: [0009] ... using data of the camera and radar recording driver or riding people; when the driver or passengers direction into single leg standing, two legs standing vehicle, using image recognition technology and radar ranging to obtain the type information of the corresponding person. as the invention of a car seat self-adaptive adjusting method of a preferred solution, wherein comprising the following steps: obtaining the body type data, it is assumed that a time obtained by measurement distance of the character object and the vehicle is d; the distance d at 1m height corresponding to the height of collecting image in x as the conversion ratio, according to the conversion ratio in the height of the driver image, thigh length, shank length and torso height conversion obtained height h of the character object, thigh length t, leg length s and trunk height b. average value detected for several times until the person object approaching the door cannot continue detection, hypothesis detection to n time, number of all time remember is the sequence S [n], the bulk data is sequence S [n] S[n]/n, the corresponding height of the driver, thigh length, shank length and torso height are denoted as; [0010] … backrest angle θ3 = 80 and SgRP reference point height H set seat fixed parameter is the thigh extending length l1, l2 the seat depth and height of the backrest l3; seat preset attitude is defined as G1; [0024] ... the actual production should include three-dimensional space dimensions of length, width and depth; [0038] In order to verify the comfort of the adaptive adjustment method of this embodiment, a real-time rating task of the Jack software task analysis toolkit was used, and Evart was used to obtain real-time three-dimensional coordinate data of human joint space (captured by tracking technology) in the pose capture test by capturing the marked points of the test subject. ), Import the captured data into the Jack software, use the tool package of the Jack software to record the 3D data of the human body in real time and construct the pose parameters of the virtual person, and process and analyze the key parameters of the pose through MATLAB software programming, and the existing database There are differences in the theoretical comfort posture parameters corresponding to the human body shape to determine whether it is close to the theoretical comfort posture; [0043] The matching theoretical comfort posture was found in the software database through the tester's body shape parameters, and the three-dimensional coordinate data of the human joint space was obtained in real time by capturing the testee's marker points, and then the actual passing seat 1 and seat 2 were programmed using MATLAB software. The adjusted actual angle is calculated, and the average, minimum, maximum, and standard deviation of the joint angles are calculated, and the differences are compared....).
Qu does not explicitly disclose "[math]". However, Qu discloses measurements, conversion ratios, time dependent variables, and the use of math software for completing computations. Which reads on the functionality of the claimed.

REGARDING CLAIM 19, as best understood, Lund remains as applied above to claim 18, and further, Lund also discloses, a detection device configured to acquire at least one of the driver's height (Lund: [ABS] ...the parking camera of the vehicle is used to take two photographs of the driver at two different times to determine the physical proportions of the driver. The apparatus converts the drivers proportions into seat position settings and automatically adjusts the vehicle seat to fit the driver by activating electronic motors to change the seat position settings; [FIG. 1 & 2]), the preset values of the additional body parameters of the driver (Lund: [ABS]...determine the physical proportions of the driver…converts the drivers proportions into seat position settings; [FIG. 1 & 2]).
Lund does not explicitly disclose, “updated values of the additional body parameters of the driver”.
However, in the same field of endeavor, Qu discloses, “[0027] The embodiment adaptive adjusting method is comfort verification, by Jack software task analysis tool comprises real-time rating task, in the gesture capture testing using Evart by capturing the test person mark point to obtain real-time human joint space three-dimensional coordinate data (skeletal tracking technology), the attitude parameters data captured into the Jack software, using the tool of Jack software comprises three-dimensional data and constructing virtual real-time recording the human body by MATLAB software programming of the pose key parameter processing and analysis; present in the existing database theory comfortable pose parameter corresponding to the human body type performing difference comparison judging whether the close to the comfortable pose in theory.... captured human joint space is marked by test point real-time acquisition of three-dimensional coordinate data, then using MATLAB software programming to obtain actual seat 1 and the seat 2 to adjust the actual angle calculation, calculating the average value of the joint angle, minimum value, maximum value and standard difference, performing difference comparison...” (motivations addressed, see claim 3 (supra)).
In this case, "obtain real-time human joint space three-dimensional coordinate data (skeletal tracking technology)" is interpreted as "a second 3D depth image of the driver".

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lund (WO 2019182604 A1) Qu (CN 110843614 A) as applied to claim 11 above, and further in view of Kim (US 20130013157 A1).

REGARDING CLAIM 16, as best understood, Lund in view of Qu remains as applied above to claim 11, and further, Lund in view of Qu does not explicitly discloses, “calculating a steering position of the steering wheel using the driver's height and the updated values of the additional body parameters of the driver; and adjusting the steering wheel to the steering position so as to optimize the driver's arm posture for steering the steering wheel; optionally, at least one of two formulas as below is used in the step of calculating the steering position of the steering wheel: (MATH) y'1 h+l, xcos 0'+a2xcos (c-c-0') -axcos(+0') where x' represents a distance from a center of the steering wheel to a brake pedal of the vehicle, y' represents a height from the center of the steering wheel to a floor of the vehicle, s' represents a horizontal distance from an intersection point of a seat cushion and a backrest of the vehicle to the brake pedal, L_upper represents the driver's torso length, 0' (theta) represents an angle of the backrest relative to a vertical direction, a1 represents the driver's upper arm length, a2 represents the driver's forearm length, S (delta) represents an angle of the driver's upper arm relative to the driver's torso, a (alpha) represents an angle of the driver's upper arm relative to the driver's forearm, and h' represents a height from the intersection point of the seat cushion and the backrest to the floor”.
However, in the same field of endeavor, Kim discloses:
[FIG. 2(S240)]; [FIG. 6];
[FIG. 2(S240)]; [FIG. 6(S640)(S650)(S680)];
[FIG. 2(S240)]; [FIG. 6];
[FIG. 6] the use of height/distance/angles implies the use of [math]…
… for the benefit of reducing tiredness of a driver and improve comforts of driving.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified Lund to include adjusting a steering wheel taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to reduce tiredness of a driver and improve comforts of driving.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (WO 2019182604 A1) as applied to claim 6 above, and further in view of Kim (US 20130013157 A1).

REGARDING CLAIM 17, as best understood, Lund remains as applied above to claim 6, and further, Lund does not explicitly disclose, “acquiring positions of the driver's eyes from the detection device of the vehicle; determining an optimized angle of the rearview mirror based on the positions of the driver's eyes; and adjusting the rearview mirror to the optimized angle so as to optimize the driver's visual field for viewing surroundings around the vehicle”.
However, in the same field of endeavor, Kim discloses, “[FIG. 7 & 8]; [0017] The mirror control portion may controls the up/down angle of the side view mirror such that the ratio of the lower portion of a virtual horizontal line, which is seen by the eye of the virtual avatar through the side view mirror, becomes a predetermined value, and may control the left/right angle of the side view mirror such that the ratio of the outside of the vehicle body, which is seen by the virtual avatar through the side view mirror, becomes a predetermined value. [0018] The mirror control portion may control the left/right angle of the rear view mirror such that the eye of the virtual avatar gazes at a central portion of the rear window through the rear view mirror, and controls the up/down angle of the rear view mirror such that the gazing distance of the virtual avatar through the rear view mirror becomes a predetermined value.” (motivations addressed supra).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uppal (US 20160368509 A1)
Tang (US 10699323 B1)
D'Eramo (US 11376992 B2)
Breed (US 5822707 A)
Rawlinson (US 10040373 B2)
Higgins (US 10369966 B1)
Abel (US 10717412 B2)
Kithil (US 5802479 A)
Ricci (US 9963106 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663